1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEREMY JONES,                                   )   Case No. 1:14-cv-02045-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER REGARDING PLAINTIFF’S NOTICE
13          v.                                           FILED ON JANUARY 2, 2019
                                                     )
14                                                   )
     JIMENEZ, et al.,
                                                     )   [ECF No. 123]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Jeremy Jones is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On January 2, 2019, Plaintiff filed a notice requesting the Court advise him as to the status of
21   the unrelated claims that were improperly joined in the instant action. (ECF No. 123.) Plaintiff
22   submits that a separate case has not yet been opened. (Id.)
23          Plaintiff is advised that any unrelated claims joined in this action have been dismissed and/or
24   waived from the instant action based on the allegations set forth in the second amended complaint.
25   (ECF No. 28.) As stated in the Court’s December 11, 2015, screening order, “an amended complaint
26   supersedes the original complaint[,]” and Plaintiff was warned that “‘[all] causes of action alleged in
27   an original complaint which are not alleged in an amended complaint are waived.’” (Order at 14:23,
28   14:26-27, ECF No. 21.)
                                                         1
1              In the second amended and operative complaint, Plaintiff alleged only a due process and cruel

2    and unusual punishment claim against Defendants Lundy and Schuyler relating to a rules violation

3    hearing and resulting punishment of placement in the security housing unit for an indeterminate term

4    which was unsanitary and unsafe. (ECF No. 28.) Therefore, any and all other claims were waived by

5    Plaintiff, and if Plaintiff wishes to bring any other unrelated claims he must file a new and separate

6    action. He cannot seek to add new claims against different Defendants by way of filing a complaint in

7    this action. Accordingly, if Plaintiff seeks to proceed on any other claims he must file a separate

8    action.

9
10   IT IS SO ORDERED.

11   Dated:      January 4, 2019
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
